Order entered January 22, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00810-CV

                              BENCHMARK BANK, Appellant

                                               V.

                  AMERICAN NATIONAL BANK OF TEXAS, Appellee

                      On Appeal from the 429th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 429-00988-2010

                                           ORDER
       We GRANT appellant’s January 20, 2015 unopposed motion for an extension of time to

file a reply brief. Appellant shall file a reply brief by MARCH 4, 2015.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE